Exhibit 12.1 SONIC AUTOMOTIVE, INC. AND SUBSIDIARIESRATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, (In thousands) Fixed charges: Interest expense, including floor plan interest (1) $ Capitalized interest Rent expense (interest factor) Total fixed charges Income from continuing operations before income taxes and cumulative effect of change in accounting principle Add: Fixed charges Less: Capitalized interest ) Income from continuing operations before income taxes and cumulative effect of change in accounting principle & fixed charges $ Ratio of earnings to fixed charges 2.4 x 2.4 x 2.6 x 2.2 x 2.3 x (1) Includes interest expense associated with discontinued operations.
